Citation Nr: 1232006	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-32 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2005 and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

A video conference hearing was held before the undersigned Veterans Law Judge in April 2010, and a transcript of this hearing is of record.  

In October 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the October 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There are no complaints, findings, or treatment for hypertension in the Veteran's service treatment records and no evidence that the Veteran was diagnosed with hypertension within one year of separation from service.  

However, the Veteran has argued that his hypertension developed secondary to his service connected diabetes mellitus and/or PTSD.  VA and private treatment records confirm that the Veteran has a current diagnosis of hypertension, but there is nothing in these records regarding the etiology of the Veteran's disability.  

In April 2005, the Veteran was afforded a VA examination of a number of disabilities, including hypertension.  The VA examiner confirmed that the Veteran suffered from hypertension, but concluded, based on the physical examination and the Veteran's medical history, that the cause of the Veteran's hypertension was ideopathic and not the result of his diabetes mellitus.  

However, in October 2006, the Veteran submitted a letter from Dr. K.V. who stated, 

There is increasing evidence to support a strong link between PTSD and hypertension.  PTSD is clearly associated with elevated levels of stress hormones, particularly epinephrine and norepinephrine.  One of the important distinguishing features of PTSD is increased physiologic reactivity to traumatic images and to loud tones.  It is plausible that years of untreated PTSD with associated elevation in stress hormones could contribute to the development of hypertension.  Therefore, I strongly support [the Veteran's] claim linking his PTSD to the development of hypertension and associated health problems.

While Dr. K.V. did not explicitly state that he believes that the Veteran's hypertension was at least as likely as not caused or aggravated by the Veteran's service connected PTSD, the Board found that Dr. K.V.'s statement that he "strongly supports [the Veteran's] claim linking his PTSD to the development of hypertension" at least raises the possibility of a nexus between the Veteran's hypertension and service.  Accordingly, the issue of entitlement to service connection for hypertension was remanded for VA examination and medical opinion to determine whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's hypertension was caused or aggravated by his military service, to include his service connected PTSD.  

Unfortunately, while a VA examiner concluded in August 2010 that "there is not at this point any known real link between [the Veteran's] hypertension and his posttraumatic stress disorder or to diabetes," he failed to provide a rationale for this conclusion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the issue was remanded to afford the Veteran a new VA medical opinion.

In November 2011, the VA examiner reached the following conclusion:

The hypertension began post service.  [The Veteran's] hypertension at this point is not caused by service.  There is no causal relationship between hypertension and diabetes type II.  The latter is a hormonal issue.  Hypertension are caused by intrinsic heart disease, atherosclerosis, obesity, thyroiditis, renal artery stenosis, or pheochromocytoma.

Unfortunately, while the examiner addressed the relationship or lack thereof between the Veteran's hypertension and type II diabetes, he failed to address the relationship between the Veteran's hypertension and PTSD.

The Veteran representative has challenged the adequacy of the November 2011 VA opinion and in an August 2012 brief cites to a list of journal articles that find a connection between heart conditions, including hypertension, and stress related psychiatric disabilities such as PTSD.  

While, the Board deeply regrets the necessity of another remand, the November 2011 VA examiner's failure to address the relationship between the Veteran's hypertension and his service connected PTSD renders the examination inadequate.  

On remand, the Veteran should be scheduled for a new VA examination.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's hypertension was caused or permanently aggravated by the Veteran's active military service, to include the Veteran's service connected diabetes and PTSD.

In order to avoid any confusion on the part of the examiner and, more importantly, yet another remand, the Board will attempt to clarify exactly what questions the examiner must answer: 1) Is it at least as likely as not that the Veteran's hypertension was caused by his service connected type II diabetes mellitus?, 2) Is it at least as likely as not that the Veteran's hypertension was caused by his service connected PTSD?, 3) Even if the Veteran's hypertension was not caused his service connection diabetes or PTSD, did either of these disabilities permanently aggravate (worsen) his hypertension beyond the natural course of the disability?, and 4) Is there any other evidence that the Veteran's hypertension is related to his military service?  The examiner is asked to provide an explanation for all of his or her conclusions.  Additionally, in light of all of the evidence the Veteran has submitted showing a connection between heart disease and stress related psychiatric conditions, it would be helpful if the examiner discusses the relevance, or lack thereof, of this medical literature to the specific facts of the Veteran's case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his hypertension.  The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension had onset in service or was caused or permanently aggravated by the Veteran's active service, including any of his service connected disabilities such as PTSD and diabetes mellitus.  The examiner is asked to provide a rationale for his or her conclusions.  

A copy of this Remand and of the Veteran's claims folder should be made available to the examiner for review before the examination.  The examiner should indicate in the examination report that he or she has reviewed the claims folder.  

2.  Thereafter, the RO should readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and the appellant's representative, if any, should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

